DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US2013/0020297).
Regarding claim 1, Gupta discloses a product (105) comprising a glass substrate (no sign) that is at least partially transparent to visible light; and an electrically conducting material (no sign) disposed over the glass substrate (see paragraphs [0091], [0117] and figure 1).  Gupta discloses all the claimed limitations except for an ablated surface on a conductive layer, wherein the ablated surface is formed by subjecting the conductive layer to laser ablation, the ablated surface comprises a periodic structure (hereinafter referred to as feature 1a), and the product has a diffraction severity of less than about 5 (hereinafter referred to as feature 1b).  However, said feature 1a would be easily conceived from the disclosure of Gupta considering that laser ablation of the electrically conducting material induces surface texturing that produces a periodic array of pillars on the surface (see paragraph [0114], claim 1 and figure 8). In addition, said feature 1b comes within the scope of the customary practice by a skilled person in that this parameter can be optimized by routine experimental means. Accordingly, this claim would have been obvious over Gupta. Therefore, it would have been obvious to one of ordinary skill in the art to implement feature 1a and 1b for the above mentioned intended purpose.
Regarding claim 2, Gupta discloses all the claimed limitations except that the diffraction severity is less than 2.5.  However, it would have been obvious that this feature comes within the scope of the 
Regarding claim 3, Gupta discloses all the claimed limitations except that the diffraction severity is less than 1.5.  However, it would have been obvious that this feature comes within the scope of the customary practice followed by a skilled person in the art in that this parameter can be optimized by routine experimental means.  Therefore, it would have been obvious to one of ordinary skill in the art to introduce this parameter for optimizing purpose.
Regarding claim 4, Gupta discloses all the claimed limitations except that the periodic structure has a peak-to-valley dimension of less than about 25nm.  However, it would have been obvious that this feature comes within the scope of the customary practice followed by a skilled person in the art in that this parameter can be optimized by routine experimental means.  Therefore, it would have been obvious to one of ordinary skill in the art to introduce this parameter for optimizing purpose.
Regarding claim 5, Gupta discloses all the claimed limitations except that the periodic structure has a peak-to-valley dimension of less than about 15nm.  However, it would have been obvious that this feature comes within the scope of the customary practice followed by a skilled person in the art in that this parameter can be optimized by routine experimental means.  Therefore, it would have been obvious to one of ordinary skill in the art to introduce this parameter for optimizing purpose.
Regarding claims 6-8, Gupta discloses all the claimed limitations except that the periodic structure has a period in at least one direction of 4,500 to 850,000 nm.  However, it would have been obvious that this feature comes within the scope of the customary practice followed by a skilled person in the art in that this parameter can be optimized by routine experimental means.  Therefore, it would have been obvious to one of ordinary skill in the art to introduce this parameter for optimizing purpose.

Regarding claim 12, Gupta discloses all the claimed limitations except for a material in contact with the periodic structure, wherein the material has a refractive index greater than 1.  However, this is merely one of several straightforward possibilities from which a skilled person in the art would select, in accordance with circumstances, without the exercise of inventive skill.  Therefore, it would have been obvious to one of ordinary skill in the art to introduce this parameter for optimizing purpose.
Regarding claim 13, Gupta discloses all the claimed limitations except that the difference between the refractive index of the material and a refractive index of the conductive layer is less than 0.5.  However, it would have been obvious that this feature comes within the scope of the customary practice followed by a skilled person in the art in that this parameter can be optimized by routine experimental means.  Therefore, it would have been obvious to one of ordinary skill in the art to introduce this parameter for optimizing purpose.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US2013/0020297) in view of Bareman et al. (US2014/0036338).
Regarding claims 14 and 15, Gupta discloses all the claimed limitations except that an electrochromic device comprises a second substrate having a second surface that opposes a first substrate, the first and second substrates forming a cavity between the first substrate and the second substrate, and an electrochromic fluid disposed in the cavity.  However, said feature would be easily conceived from the disclosure of Bareman considering that an electro-optic mirror comprises a top substrate (2602) and a bottom substrate (2604), wherein the top substrate (2602) and the bottom 
Regarding claim 16, Bareman further discloses that the product is part of a vehicle rearview mirror assembly (see paragraph [0111]).
Regarding claim 17, Gupta discloses a product (105) comprising a glass substrate (no sign) that is at least partially transparent to visible light; and an electrically conducting material (no sign) disposed over the glass substrate (see paragraphs [0091], [0117] and figure 1). ).  Gupta discloses all the claimed limitations except that an electrochromic device comprises a second substrate having a second surface that opposes a first substrate, the first and second substrates forming a cavity between the first substrate and the second substrate, and an electrochromic fluid disposed in the cavity, wherein at least one of an ablated surface and the second surface is adjacent to the cavity, and at least one conductive layer is adjacent to the cavity (hereinafter referred to as feature 17a), and that a product comprises the ablated surface on a conductive layer, wherein the ablated surface is formed by subjecting the conductive layer to laser ablation, the ablated surface comprises a periodic structure (hereinafter referred to as feature 17b), and the product has a diffraction severity of less than about 5 (hereinafter referred to as feature 17c).  However, said feature 17a would be easily conceived from the disclosure of Bareman considering that an electro-optic mirror comprises a top substrate (2602) and a bottom substrate (2604), wherein the top substrate (2602) and the bottom substrate (2604) define a cavity (2606) that includes an electro-optic medium (2608) (see paragraph [0191] and figures 26A-26C), said feature 17b would be easily conceived from the disclosure of D1 considering that laser ablation of the electrically conducting material induces surface texturing that produces a periodic array of pillars on the surface (see paragraph [0114], claim 1 and figure 8), and said feature 17c comes within the scope of the customary practice followed by a skilled person in the art in that this parameter can be optimized by 
Regarding claim 18, Bareman further discloses that the product is part of a vehicle rearview mirror assembly (see paragraph [0111]).
Regarding claim 19, Gupta in view of Bareman discloses all the claimed limitations except that the electrochromic fluid has a refractive index greater than 1.  However, it would have been obvious that this feature comes within the scope of the customary practice followed by a skilled person in the art in that this parameter can be optimized by routine experimental means.  Therefore, it would have been obvious to one of ordinary skill in the art to introduce this parameter for optimizing purpose.
Regarding claim 20, Gupta in view of Bareman discloses all the claimed limitations except that the periodic structure has a period in at least one direction of 4,500 to 850,000 nm, that the periodic structure has a peak-to-valley dimension of less than about 25nm.  However, it would have been obvious that these features come within the scope of the customary practice followed by a skilled person in the art in that this parameter can be optimized by routine experimental means.  Therefore, it would have been obvious to one of ordinary skill in the art to introduce these parameters for optimizing purpose.

Other Information/Remarks
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
5/22/21